Owen, J.
The tax in question was assessed under the provisions of sec. 70.42, which requires “Every person, co-partnership, association, company or corporation, operating a coal dock in this state, other than a dock used solely in connection with an industry and handling no coal except that consumed by such industry, shall on or before December fifteenth of each year pay an annual occupation tax of a sum equal to one and one-half cents per ton upon all bituminous coal, and two cents per ton upon all anthracite coal handled by or over such coal dock, during the preceding year ending *83April thirtieth; and such coal shall be exempt from all taxation, either state or municipal.” The statute requires every person operating such a coal dock to furnish the assessor of the municipality in which such coal dock is situated, on May 1st of each year, a full and true list or statement of all coal received in or on or handled by or over such dock during the year immediately preceding. The question is whether the relator is liable for this tax upon coal handled over dock No. 5.
The object and purpose of this occupation tax is quite apparent. It was to obtain revenue from coal, the subject of trade and commerce with but a transitory presence in the state. While great quantities of coal are stored upon our docks during the year, the 1st day of May (-the date as of which all property is assessed) finds but little of such coal remaining, making it impossible for the state to reach such property for the purposes of taxation under our assessment laws. In order to subject the coal industry to a more reasonable proportion of the governmental burden, the occupation tax provided by sec. 70.42 was imposed in lieu of the usual property tax.
The statute expressly exempts a dock used solely in connection with an industry and handling no coal except that consumed by such industry. That dock No. 5 is a separate and distinct dock there can be no doubt. It is a separate and independent physical structure. But even though dock No. 5 and relator’s dock constituted a single physical structure, the lease effected a legal separation thereof, so that in law they are independent docks. All of the coal going over dock No. 5 is used by the railroad company in operating its railroad. It is said that the operation of a railroad is not the operation of an industry. Perhaps the word “industry” does not aptly include a railroad in its usual significance, but within the meaning of this statute we have no hesitancy in saying that the word “industry” as here used does include a railroad. The legislature could not have intended *84to exempt coal used in a manufacturing establishment, for instance, from this tax and impose it upon a railroad company. There would be no reason for such a distinction and no basis for such a classification. Keeping the object and purpose of the statute in mind, it is clear that it does not apply to coal going over dock No. 5. Neither is there any basis for the argument that the provision of the lease requiring the lessee to perform the physical labor of unloading, storing, and loading coal passing, over dock No. 5 at a stipulated price per ton brings the relator within the provisions of sec. 70.42 as to said dock No. 5. This does not constitute the relator the operator of said coal dock. The judgment of the circuit court should be affirmed.
By the Court. — So ordered.